 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   RAM MEHTA,                                 Case No. CV 19-00377-AB (RAO)
12                       Petitioner,
13          v.                                  ORDER ACCEPTING FINDINGS,
                                                CONCLUSIONS, AND
14   THE PEOPLE OF THE STATE OF                 RECOMMENDATIONS OF
     CALIFORNIA,                                UNITED STATES MAGISTRATE
15                                              JUDGE
                         Respondent.
16

17
           Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, all of the
18
     records and files herein, the Magistrate Judge’s Report and Recommendation
19
     (“Report”), and Petitioner’s objections to the Report (“Objections”). The Court has
20
     further made a de novo review of those portions of the Report to which objections
21
     have been made. The Court concurs with and accepts the findings, conclusions, and
22
     recommendations of the Magistrate Judge. IT IS ORDERED that the Petition is
23
     denied, and Judgment shall be entered dismissing this action with prejudice.
24

25
     DATED: October 22, 2019
26

27                                         ANDRÉ BIROTTE JR.
                                           UNITED STATES DISTRICT JUDGE
28
